SO ORDERED.

SIGNED November 8, 2019.




                                 ________________________________________
                                 JOHN W. KOLWE
                                 UNITED STATES BANKRUPTCY JUDGE
    ____________________________________________________________

                  UNITED STATES BANKRUPTCY COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION

In re:                                  Case No. 16-51380
PADCO Energy Services, LLC              Chapter 11
                  Debtor                Judge John W. Kolwe
PADCO Energy Services, LLC,
                  Plaintiff
v.
Case Energy Services, LLC, and          Adv. Proc. No. 17-5002
Spartan Flow Control Services, LLC,
                  Defendants
PADCO Energy Services, LLC,
                  Plaintiff
v.
Case Energy Services, LLC, and Jason    c/w Adv. Proc. No. 17-5006
Farnell,
       Defendants
PADCO Pressure Control, LLC,
                  Plaintiff
v.
Case Energy Services, LLC, and Jason    c/w Adv. Proc. No. 17-5007
Farnell,
       Defendants




 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 1 of 29
        RULING ON MOTIONS FOR PARTIAL SUMMARY JUDGMENT

        Before the Court are two virtually identical motions for partial summary
judgment by PADCO Energy Services, LLC (“PES”) and PADCO Pressure Control,
LLC (“PPC”), seeking to dissolve 35 liens filed by Defendant, Case Energy Services,
LLC (“Case”), on the grounds that the liens are invalid under state law. For the
reasons set forth below, the Court will grant both motions.1

                                           I. Background

        This dispute arises out of the bankruptcies of PES and PPC (sometimes
collectively referred to as “PADCO” or “Plaintiffs”), both of which filed for bankruptcy
protection on October 4, 2016 (Docket Nos. 16-51380 and 16-51381, respectively). PES
and PPC filed these adversary proceedings while operating as debtors-in-possession,
and the cases were consolidated for trial purposes. Thereafter, their bankruptcy cases
were converted to Chapter 7, and Elizabeth G. Andrus was appointed the Chapter 7
Trustee. The Trustee succeeded to the rights of the Plaintiffs in these cases, and she
retained PADCO’s attorney as her attorney.
        The motions before the Court concern two of these three consolidated
adversary proceedings (Docket Nos. 17-5006 and 17-5007), in which PES and PPC
filed Complaints against Case and Jason Farnell. The Complaints allege that PPC,
an affiliate of PES, was formed by PES’s principal Michael Carr (holding a 60%
interest) and Farnell (holding a 40% interest). The intention was for Farnell to run
the day-to-day operations of PPC. The Complaints allege that Carr discovered a
potentially suspicious relationship between Farnell and Case that Plaintiffs claim
caused Case to overbill PPC by $522,769.69, and that PPC overpaid Case on the
amount that Case rightfully should have billed. PPC is seeking damages in the
amount of $95,634.75 for the overpayment.
        Case apparently did not think it had been overpaid, or paid at all, because the
Complaints further allege that Case made written demand on PADCO for payment

     1 The Court has jurisdiction to hear this core proceeding concerning the “validity, extent, or priority

of liens” pursuant to 28 U.S.C. § 157(b)(2)(K) and Fed. R. Bankr. P. 7001(1).




  17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 2 of 29
of $1,236,122.69 in unpaid invoices. The Plaintiffs also allege that beginning on May
4, 2016, Case filed liens on a number of oil and gas wells in Louisiana and Texas, each
in the amount of more than $1,200,000.00, allegedly for sums due to Case by PADCO.
The Plaintiffs claim these liens are invalid under state law and that their filing
caused them to sustain damages from the loss of business and customers. The
Plaintiffs also contend they incurred cash flow problems due to operators escrowing
amounts owed to the Plaintiffs in response to the liens.2 The Plaintiffs seek
dissolution of all the liens filed by Case, and damages and attorneys’ fees under the
Louisiana Unfair Trade Practices Act, La. R.S. § 51:1401, et seq.
       Case answered the adversary proceedings by generally denying all allegations
and asserting a crossclaim against the Plaintiffs that is essentially identical to a
lawsuit Case had filed against the Plaintiffs and others in Louisiana state court on
June 14, 2016, which was stayed upon the Plaintiffs filing bankruptcy. Case is
seeking to collect the unpaid invoices and to enforce each of the liens to secure
payment of the invoices.
       PES and PPC filed these Motions for Partial Summary Judgment (ECF #30
and #31) shortly after filing these adversary proceedings. The Plaintiffs seek
dissolution of all of Case’s liens—25 in Louisiana and 10 in Texas—on the grounds
that they are not valid under either the Louisiana Oil Well Lien Act, La. R.S. § 9:4861,
et seq. (“LOWLA”), or Chapter 56 of the Texas Property Code. The Plaintiffs claim the
Louisiana liens are invalid under LOWLA because: (i) Case did not deliver any
materials to, or provide any services at, a well site; (ii) the liens do not “fairly apprise”
the Plaintiffs of the materials allegedly incorporated into the well, and the exact costs
of those materials; (iii) the Plaintiffs did not owe Case any amounts when the liens
were filed; and (iv) the liens were not timely filed. Initially, the Plaintiffs asserted


    2 PADCO’s contends: “Upon the filing of the Liens, the business of both PES and PPC with the

operators of the 35 wells was totally disrupted, with payment on invoices for services already rendered
being escrowed and the complete cessation of any future business between PPC/PES and the entities
that operated the liened wells, which resulted in severe and extensive cash flow problems that resulted
in the bankruptcies of both PPC and PES.” See PADCO’s Statement of Uncontested Facts, ¶ 26 (ECF
# 30-3).

                                                  3


  17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 3 of 29
similar grounds to invalidate the Texas liens; however, they supplemented their
motion and now primarily argue that the Texas liens are invalid because of an
inadequate property description. Case opposes the motions on the basis that material
issues of fact exist.
        At the outset, the Court finds that material issues of fact exist with respect to
whether the Plaintiffs owe any amounts to Case, and whether the liens were timely
filed (items (iii) and (iv) in the preceding paragraph).3 Accordingly, the Plaintiffs’
motions on those grounds are denied. However, the Plaintiffs need only prevail on
one of their other remaining grounds (or on any facially apparent legal ground) to
invalidate any given lien. For the reasons set forth below, the Court finds that both
the Louisiana and Texas liens are invalid. Accordingly, the Plaintiffs’ Motions for
Partial Summary Judgment will be granted.
                             II. Summary Judgment Standards
        “The court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and that the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a). Rule 56 is applicable to adversary
proceedings. See Fed. R. Bankr. P. 7056. The movant’s initial burden is “‘to
demonstrate that no genuine issue of material fact exists.’” Sossamon v. Lone Star
State of Texas, 560 F.3d 316, 326 (5th Cir. 2009), aff’d sub nom., Sossamon v. Texas,
563 U.S. 277, 131 S. Ct. 1651, 179 L. Ed. 2d 700 (2011) (quoting Condrey v. SunTrust
Bank of Ga., 429 F.3d 556, 562 (5th Cir. 2005)); see also LR56.1. If the movant
satisfies that initial burden by establishing the “‘absence of evidence to support an
essential element of the non-movant’s case, the burden shifts to the party opponent
to establish that there is a genuine issue of material fact.’” Id. A genuine dispute of

    3 With respect to the amounts due, on the one hand, PADCO contends (based on the affidavit of its

owner, Michael Carr) that it did not owe any amounts to Case at the time the liens were filed, while
Case contends it was owed in excess of $1,200,000 at the time the liens were filed, producing invoices
to support its claim. Also, LOWLA provides that the 180-day deadline to file a statement of privilege
runs from the day of the last activity at the well site giving rise to the privilege. PADCO looks primarily
to the invoice dates to argue that the liens were not filed timely. Case points out that the correct
standard is the date of last activity and contends additional discovery would be necessary to establish
those facts. Given the obvious factual disputes on these issues, PADCO’s Motion for Partial Summary
Judgment on these grounds must be denied.

                                                    4


  17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 4 of 29
material fact is one that could affect the outcome of the action or allow a reasonable
fact finder to find in favor of the non-moving party. Supreme Service & Specialty Co.,
v. Bennu Oil & Gas, LLC (In re ATP Oil & Gas Corporation), 550 B.R. 110, 114
(Bankr. S.D. Tex. 2016) (“ATP”) (citing Royal v. CCC & R Tres Arboles, L.L.C., 736
F.3d 396, 400 (5th Cir. 2013)).
      A court views the facts and evidence in the light most favorable to the non-
moving party at all times. ATP, 550 B.R. at 110 (citing City & Cnty. of S.F., Cal. v.
Sheehan, ––– U.S. ––––, 135 S. Ct. 1765, 1769, 191 L. Ed. 2d 856 (2015)). But “Rule
56 does not impose upon the . . . court a duty to sift through the record in search of
evidence to support a party’s opposition to summary judgment.” Ragas v. Tennessee
Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998); Stults v. Conoco, Inc., 76 F.3d
651, 656 (5th Cir. 1996); Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert.
denied, 513 U.S. 871, 115 S. Ct. 195, 130 L. Ed. 2d 127 (1994); see also Nissho–Iwai
American Corp. v. Kline, 845 F.2d 1300, 1307 (5th Cir. 1988) (it is not necessary “that
the entire record in the case . . . be searched and found bereft of a genuine issue of
material fact before summary judgment may be properly entered”). A party asserting
that a fact cannot be or is genuinely disputed must support the assertion by citing to
particular parts of materials in the record, showing that the materials cited do not
establish the absence or presence of a genuine dispute, or showing that an adverse
party cannot produce admissible evidence to support the fact. ATP, 550 B.R. at 114-
15, citing Fed. R. Civ. P. 56(c)(1); see also LR56.2. “However, mere conclusory
allegations are not competent summary judgment evidence, and such allegations are
insufficient to defeat a motion for summary judgment. Finally, a mere scintilla [of
evidence] is not enough to defeat a motion for summary judgment.” Carpenter v Wal-
Mart Stores, Inc., 614 F.Supp.2d 745, 747 (W.D. La. 2008) (citing Brock v. Chevron
U.S.A., Inc., 976 F.2d 969, 970 (5th Cir. 1992); Davis v. Chevron U.S.A., Inc., 14 F.3d
1082, 1086 (5th Cir. 1994) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106
S. Ct. 2505, 91 L. Ed. 2d 202 (1986)) (internal quotation marks omitted, alteration in
Carpenter)).



                                          5


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 5 of 29
                                III. Law and Analysis
A.    The Louisiana Liens
      With the elimination of two of PADCO’s grounds for dissolution of Case’s liens
for the reasons stated above, PADCO sets forth two remaining grounds for canceling
Case’s Louisiana liens. First, it claims that Case has no legal right to a lien under
LOWLA because Case’s equipment was not delivered to a well site or incorporated
into a well or a facility located on a well site. Second, it claims that Case’s statements
of privilege, which were filed in the mortgage records in the parishes where the wells
are located, do not comply with LOWLA because they do not fairly apprise the
recipient of the privilege claimed, or the precise amount owed for the equipment
allegedly incorporated into each well. Each of these grounds will be examined below.
      In performing this analysis, the Court notes that in Louisiana “[p]rivileges,
which often derogate the rights of innocent parties, are construed strictly. When in
doubt, [the court should] decline to find a privilege.” Amoco Prod. Co. v. Horwell
Energy, Inc., 969 F.2d 146, 148 (5th Cir. 1992) (bracketed material added); see also
Guichard Drilling Co. v. Alpine Energy Servs., Inc., 657 So. 2d 1307, 1313 (La. 1995)
(“As a general rule, lien statutes are stricti juris and should thus be strictly
construed.”).
      1.        Does LOWLA Provide a Privilege to Case Based on the
                Uncontested Facts?

                a.   The Relevant Provisions of LOWLA.
      Key to understanding LOWLA’s scope and application are the definitions set
forth in the statute. Indeed, “the definitions, in most respects, define and limit the
rights granted under the statute.” Patricia H. Chicoine, Lien on LOWLA: It’s a
Privilege: Recent Revisions to the Louisiana Oil Well Lien Act, 57 La. L. Rev. 1133,
1136 (1997). Relevant here are the following definitions:
                (1) A “claimant” is a person who is owed an obligation
                secured by the privilege established by R.S. 9:4862.

                                          ***



                                            6


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 6 of 29
             (4) (a) “Operations” are every activity conducted by or for a
             lessee on a well site for the purpose of:

                     (i) Drilling, completing, testing,         producing,
                     reworking, or abandoning a well.

                     (ii) Saving, treating, or disposing of hydrocarbons or
                     other substances produced from a well.

                     (iii) Injecting substances into the earth to produce or
                     enhance the production of hydrocarbons.

                                          ***

             (6) A “lessee” is a person who owns an operating interest.

             (7) An “operator” is a lessee who is personally bound by
             contract to the claimant or to a contractor from whom the
             claimant’s activities giving rise to the privilege emanate.

                                          ***

             (10) A “contractor” is a person, other than a lessee, who
             contracts with an operator to perform the operations giving
             rise to the claimant’s privilege or who, by subcontract with
             a contractor of the operator or through a series of
             subcontracts emanating from such a contractor, contracts
             to perform all or part of the operations contracted for by the
             operator.

                                          ***

             (12) A “well site” is the area covered by:

                     (a) The operating interest.

                     (b) A unit in which the operating interest
                     participates.

                     (c) A tract of land or the area covered by a servitude
                     or predial lease of the lessee on which is located a
                     well drilled to, producing from, or injecting
                     substances into the area covered by the operating
                     interest.

La. R.S. § 9:4861.


                                            7


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 7 of 29
      These defined terms are used in La. R.S. § 9:4862 to identify both the activities
giving rise to a privilege and the persons entitled to claim that privilege:
             A. The following persons have a privilege over the property
             described in R.S. 9:4863 to secure the following obligations
             incurred in operations:

                    (1) A contractor for the price of his contract for
                    operations.

                    (2) A contractor for the price of his contract for
                    providing services or facilities to persons performing
                    labor or services on a well site located in the waters
                    of the state.

                    (3) A laborer or employee of an operator or
                    contractor, for the price of his labor performed at the
                    well site.

                    (4) A person who performs trucking, towing, barging,
                    or other transportation services for an operator or
                    contractor, for the price of transporting movables to
                    the well site.

                    (5) A person who transports, to or from a well site
                    located in the waters of the state, persons who are
                    employed in rendering labor or services on the well
                    site, for the price of transporting those persons.

                    (6) A seller for the price of a movable sold to an
                    operator or contractor that is:

                           (a) Incorporated in a well or in a facility
                           located on the well site.

                           (b) Consumed in operations.

                           (c) Consumed at the well site by a person
                           performing labor or services on a well site
                           located in the waters of the state.

                    (7) A lessor for the rent of a movable leased to an
                    operator or contractor used in operations and that
                    accrues while the movable is located on the well
                    site. . . .


                                           8


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 8 of 29
La. R.S. § 9:4862(A).
       The Court makes several observations with respect to these provisions and
their application to these cases. First, under §§ 4861 and 4862(A) a person must
generally be actively engaged in providing services or materials in connection with
“operations” in order to claim a privilege under LOWLA. See Chicoine, 57 La. L. Rev.
at 1143. Since “operations” are limited under § 4861 to activities “conducted by or for
a lessee on a well site,” activities conducted away from the well site generally do not
give rise to a privilege under LOWLA. See In re ATP Oil & Gas Corporation, 550 B.R.
at 117-118, citing J. Ray McDermott, Inc. v. Berry Contracting, L.P., 2004 WL 224583,
at *8 (E.D. La. Feb. 3, 2004) (determining that the contractor “may only assert a
LOWLA lien in its capacity as a contractor under that statute to the extent it
performed operations, which by definition must have been on the well site”); and
Matte Services Corp. v. ONYX Consulting Engineers, LLC 2007 WL 1087592 at *3
(E.D. La. April 10, 2007) (holding that “[t]he plain and clear language of LOWLA
limits the scope of the privilege to persons who perform services on a well site. . . .”).
       Second, §§ 4861 and 4862(A) taken together confirm that there generally is no
“right of a furnisher of a furnisher (or a supplier of a supplier) to successfully claim a
privilege unless such furnisher and suppliers fall within the definition of ‘contractor’
or, in the alternative, qualify as a ‘seller . . . to an operator or contractor’ of movables
either incorporated at the well site or consumed in operations thereof.” Chicoine, 57
La. L. Rev. at 1144 (quoting from La. R.S. § 9:4862(A)(6); footnotes omitted)4; see also
Wilson Industries, Inc. v Aviva America, Inc., 185 F.3d 492 (5th Cir. 1999)
(analogizing to the Public Works Act, La. R.S. § 38:2241 et seq. to conclude that under
LOWLA, a mere supplier of materials to an operator is not a “contractor” and that a
supplier to the supplier cannot assert a privilege under LOWLA).
       Third, a “lessor” to an operator or contractor who does not perform any
operations at the well site is not a “contractor” under the wording of § 4862(A), which


   4 “Furnishers of furnishers” and “suppliers of suppliers” refer to “those who furnish or supply

materials or equipment, often from a remote site, to those who are the ultimate furnishers and
suppliers of materials and equipment to the actual well site.” Chicoine, 57 La. L. Rev. at 1135 n. 10.

                                                  9


  17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 9 of 29
shows a clear distinction between (a) privileges granted to “contractors,” which are
established in § 4862(A)(1) and (2) “for the price of his contract for operations” and
“for the price of his contract for providing services or facilities to persons performing
labor or services on a well site located in the waters of the state,” respectively, and
(b) a privilege in favor of “[a] lessor for the rent of a movable leased to an operator or
contractor used in operations and that accrues while the movable is located on the
well site,” which is established at the end of the list in § 4862(A)(7). The fact that the
drafters of LOWLA included a separate category for lessors who only rent movables
to operators or contractors shows that such “lessors” may not necessarily be
“contractors” under LOWLA. This is significant, because unlike the carve-out
favoring sellers of movables to operators and contractors under § 4862(A)(6), there is
no such provision favoring sellers of movables to lessors. Put another way, a person
selling movables to a person who only rents movables to an operator or contractor is
not entitled to a lien under the straightforward wording of LOWLA.
                b.      Uncontested Facts and Analysis
         The analysis now turns to whether the summary judgment evidence shows
that Case is entitled to a lien under LOWLA. The Court first considers whether Case
is entitled to a privilege under § 4862(A)(1) as a “contractor.” PADCO states that Case
“sold to PPC some of the piping, gauges and valves that were used, along with other
sources, to assemble the flowback units,” and that Case’s equipment was “delivered
to PPC’s yard location.”5 Case confirmed that: the equipment was “delivered to
[PADCO’s]. . . yard . . . ,” Case “did not perform any service or personally install . . .
equipment on the respective well sites, and Case did not have a contract “directly
with the well owners or operators.”6 Based on the definition of “contractor” and
“operator” above, these facts establish that Case was not a “contractor” under
LOWLA because it did not have a contract with the lessee or operator of the wells
and it conducted no operations at the well sites. These facts also confirm that Case is


   5   See PADCO’s Statement of Uncontested Facts, ¶¶ 11 and 24 (ECF #30-3).
   6   See Affidavits of Cody Thomas, Case’s owner, ¶¶ 37 and 42 (ECF #35-4 and 37-1).

                                                 10


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 10 of 29
not entitled to a lien under § 4862(A)(3) because it did not transport any equipment
to or from a well site.
       Case must look to other provisions in § 4862(A) to establish a lien under
LOWLA. Case solely relies upon § 4862(A)(6), arguing that it is entitled to a privilege
under that provision because it sold equipment to a “contractor” (PADCO) that was
incorporated in a well or facility located on the well site or consumed there. Case’s
argument hinges both on whether PADCO was a “contractor” as defined in LOWLA,
and on whether the equipment that Case sold to PADCO was “incorporated” into or
“consumed” at a well site. If either of these facts is false, then § 4862(A)(6) cannot
grant Case a privilege.
                     (1)    Was PADCO a “Contractor” under LOWLA?
       The Plaintiffs’ Statement of Uncontested Fact indicates that PPC’s and PEC’s
primary business was the rental of flowback units to oil and gas operators:
              8. PPC’s primary business objective was to build and rent
              flowback units used at well sites in the completion of oil
              and gas wells.

              9. The flowback unit is used to monitor the return of
              fracking fluids from the well bore. It consists of piping,
              gauges, valves, and plug catchers.

              10. After construction by PPC, a flowback unit is rented to
              a well operator and remains on the well site for
              approximately two weeks to two months, depending on
              fluid volume.

                                           ***

              12. Upon the return of a flowback unit to PPC after a well’s
              completion, the flowback unit is refurbished, with damaged
              parts replaced, and then redeployed for use on another
              well.7

       These facts suggest that PADCO merely supplied equipment to an “operator”
at the well site by constructing the flowback units off-site and then delivering and

   7 See PADCO’s Statements of Uncontested Facts (ECF #30-3 and 31-3) and the Affidavits of

Michael Carr, which are attached to the Plaintiffs’ Motions (ECF #30-4 and 31-4).

                                            11


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 11 of 29
renting them out to the operator for use in operations at the well site. Under these
facts PADCO would be a “lessor” of movables under LOWLA, but not a “contractor.”
This is because the foregoing facts do not indicate that PADCO itself was conducting
operations on the well site, which is required for a person to be defined as a
“contractor” under the statute. If PADCO were only a “lessor” but not a “contractor,”
it would have a potential lien under § 4862(A)(7), but not Case because, as noted
above, LOWLA does not provide a lien to a seller of movables to a lessor of movables
to an operator or contractor for use in operations at the well site. In other words,
under this scenario, Case would be classified as a supplier to a furnisher and thus not
entitled to a lien. See Wilson Industries, Inc., supra.
         Case, in its Response to PADCO’s Statement of Uncontested Facts, offers no
evidence in rebuttal to PADCO’s assertion that it primarily rents flowback units to
operators, and it does not deny these factual assertions by PADCO. Instead, Case
generally states, e.g., that each of the above facts are “[a]dmitted only to the extent
that PPC was involved in operating an oil and gas well completion service, including
flowback services . . . .”8 Nevertheless, while it is not the Court’s “duty to sift through
the record in search of evidence to support a party’s opposition to summary
judgment,” Ragas, supra, the Court has closely examined the affidavit of Cody
Thomas, Case’s owner, and finds it contains assertions that PADCO may have been
conducting operations at the well sites at issue in this case:
                22.   Debtors are contractors to the respective well
                operators.

                                               ***

                26.    PADCO Pressure Control, LLC and PADCO Energy
                Services, LLC operated an oil and gas well completion
                service, including flowback service.

                                               ***

                42. [Case] did not perform any service or personally install
                [Case’s] equipment on the respective well sites, as

   8   See Case’s Response to PADCO’s Uncontested Facts, pp. 3-4 (ECF #35-1).

                                                12


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 12 of 29
                [PADCO] was the contractor to perform those services and
                [Case] did not have a contract or MSA directly with the well
                owner[s] or operator[s].9

         These statements, coupled with Case’s Response to PADCO’s Statement of
Uncontested Facts, show that Case admits (or at least does not deny) that PADCO
built and then rented the flowback units to operators, but further asserts that
PADCO performed flowback services at the well site. Given PADCO’s silence on this
issue, the Court finds that under Rule 56’s summary judgment standards, a genuine
dispute of material fact exists as to whether PADCO actually performed work and
services at a “well site.” Put another way, the Court cannot conclude that PADCO
was only a lessor of flowback units to operators, and not a “contractor” under LOWLA.
          That does not end the Court’s inquiry. Even if PADCO were a “contractor,”
Case could only obtain a lien if it met the other statutory requirements under
§ 4862(A)(6) by establishing that the equipment Case sold to PADCO was either
“incorporated in a well or in a facility located on the well site” or “consumed in
operations.”
                        (2)    Was the Equipment Sold to PADCO “Incorporated”
                               into a Well or Facility on the Well Site, or
                               “Consumed” There?

         Case contends its equipment was incorporated into the well sites or consumed
in operations at the well sites identified in its liens. LOWLA does not define the terms
“incorporated” or “consumed.” We must look to Louisiana’s rules for statutory
interpretation, set out in La. Civ. Code arts. 9 through 13 (for general statutory
interpretation, including the Civil Code), as well as La. R.S. § 1:1-17 (for
interpretation of Revised Statutes) for guidance. See, e.g., Weeks Tractor And Supply
Co., LLC v Arctic Cat, Inc., 784 F. Supp. 2d 642 (W.D. La. 2011). La. Civ. Code art. 9
provides the general rule: “When a law is clear and unambiguous and its application
does not lead to absurd consequences, the law shall be applied as written and no
further interpretation may be made in search of the intent of the legislature.”


   9   See Thomas Affidavit (ECF #35-4 and 37-1).

                                                13


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 13 of 29
However, “[w]hen the language of the law is susceptible of different meanings, it must
be interpreted as having the meaning that best conforms to the purpose of the law.”
La. Civ. Code art. 10.
       “The words of a law must be given their generally prevailing meaning. Words
of art and technical terms must be given their technical meaning when the law
involves a technical matter.” La. Civ. Code art. 11. With respect to interpretation of
Revised Statutes, like LOWLA in this case, La. R.S. § 1:3 provides:
             Words and phrases shall be read with their context and
             shall be construed according to the common and approved
             usage of the language. Technical words and phrases, and
             such others as may have acquired a peculiar and
             appropriate meaning in the law, shall be construed and
             understood according to such peculiar and appropriate
             meaning.

             The word “shall” is mandatory and the word “may” is
             permissive.

Id. Finally, La. Civ. Code art. 12 provides that “[w]hen the words of a law are
ambiguous, their meaning must be sought by examining the context in which they
occur and the text of the law as a whole,” and La. Civ. Code art. 13 requires that
“[l]aws on the same subject matter must be interpreted in reference to each other.”
      These interpretive rules supply the Court with the tools it needs to determine
the meaning of the terms “incorporated” and “consumed,” notwithstanding the lack
of a specific definition in LOWLA. Indeed, both La. Civ. Code art. 11 and La. R.S. §
1:3 expressly direct the Court to look to the common usage of otherwise undefined
terms to determine the proper meaning in the context of a statute.
      Applying these rules here, the Court finds that the terms “incorporated” and
“consumed” as used in § 4862(A) require something more than a temporary presence
of movables on a well site. This is evident when the wording of § 4862(A)(7) is
compared to that of § 4862(A)(6). Section 4862(A)(7) provides a privilege to a lessor of
movables to an operator or contractor “used in operations and that accrues while the
movable is located on the well site.” This provision recognizes that a movable—
equipment—may be located temporarily on a well site while being used in a particular

                                          14


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 14 of 29
operation. It does not require incorporation, because, as leased equipment, it will be
returned to the lessor, not incorporated into the well or a facility at the well site.
         In contrast, § 4862(A)(6) provides a privilege to a seller of movables to an
operator or contractor has a lien only if the movable is “incorporated” in a well or
facility located on the well site or “consumed” at the well site. These terms connote a
permanence, i.e., that the movable sold to the contractor will not be leaving the well
site because it either will become a part of the well or facility itself or will be consumed
in the operation. Certainly, the LOWLA drafters could have provided the seller of
movables a privilege if the movable was only used in an operation at the well site, as
opposed to being incorporated into the well. The fact that they did not necessarily
means that being “incorporated” into the well or “consumed” in operations requires
something more than just being “used” at the well site.
         This conclusion is supported by the “common and approved usage” of the terms
“incorporated” and “consumed.” Ignoring obsolete or irrelevant definitions, the two
most relevant definitions of “incorporated” in the Oxford English Dictionary are: “1.
United into one body; combined. . . .3. Included as part of a whole.”10 Similarly,
Merriam-Webster most relevantly defines “incorporated” as “united in one body,” and
Dictionary.com defines it as “combined in one body; made part of.”11 Applying these
definitions to the term “incorporated” in LOWLA means that in order for a claimant
to have a lien under § 4862(A)(6), the supplied movable must be directly joined with
the well to become a part of the whole.
         The term “consume” has a similar meaning. It is most relevantly defined in the
Oxford English Dictionary as “to use up (esp. a commodity or resource), exhaust.”12
Merriam-Webster defines it as “to do away with completely; . . . use up,” and




   10   See OED Online, Oxford University Press, (http://www.oed.com/view/Entry/93963).
   11 See Merriam-Webster Online Dictionary (https://www.merriam-
webster.com/dictionary/incorporated) and Dictionary.com Online Dictionary
(https://www.dictionary.com/browse/incorporated), respectively.
   12   See OED Online, Oxford University Press (https://www.oed.com/view/Entry/39973).

                                                 15


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 15 of 29
Dictionary.com defines “consume” as “to destroy or expend by use; use up.”13 Based
on these definitions, for an movable to be “consumed in operations,” it must be
completely used, or destroyed, in the operation.
        Accordingly, the Court finds that the terms “incorporated” and “consumed,” as
used § 4862(A)(6), mean that movables sold to a contractor must become a permanent
part of the well or facility located at the well site, or be completely used up in
operations at the well site, for the seller to be entitled to a privilege under the statute.
        The Court now turns back to the summary judgment evidence. As noted above,
the uncontested facts establish that Case’s equipment was delivered to PADCO’s
yards in Bossier City or Minden, Louisiana, not a well site. That equipment was then
utilized in PADCO’s yards, along with equipment from other sources, to assemble and
construct larger pieces of equipment known as “flowback units.” Once constructed,
the flowback units were delivered to well sites located in Northwest Louisiana and
East Texas, where they were used to monitor the return of fracking fluids from the
wellbore.14 These facts establish that the equipment sold to PADCO by Case was not
incorporated directly into a well, or a facility located on a well site. Rather, it was
used to assemble and construct a flowback unit in PADCO’s yard (away from the well
sites), and then rented to an operator by PADCO and delivered to a well site for use
in a flowback operation, i.e., the removal of fracking fluid from the wellbore. Without
more, these facts do not establish a lien in favor of Case.
        The question now becomes whether the flowback unit became “incorporated”
into the well or a facility on the well site upon delivery. According to PADCO it was
not. PADCO’s Statement of Uncontested Fact provides that “after construction by
PPC, a flowback unit [was] rented to a well operator and remain[ed] on the well site
for approximately two weeks to two months, depending on fluid volume. Upon the



   13 See Merriam-Webster Online Dictionary (https://www.merriam-
webster.com/dictionary/consume) and Dictionary.com Online Dictionary
(https://www.dictionary.com/browse/consume), respectively.
    14 See PADCO’s Statement of Uncontested Facts, ¶¶ 9-11; 24 (ECF #30-3); see also the Thomas

Affidavits (ECF #35-4 and 37-1, ¶¶ 27-29; 35-40).

                                              16


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 16 of 29
return of a flowback unit to PPC after a well’s completion, the flowback unit [was]
refurbished, with damaged parts replaced, and then redeployed for use on another
well.”15 PADCO states that none of the equipment became incorporated into the well
or a well site, and that the operator never acquired ownership of the equipment.16
         As noted above, Case admits that PADCO was “involved in operating an oil
and gas well completion service, including flowback services,”17 but it flatly denies
PADCO’s assertion that the flowback units did not become owned by the operators or
incorporated into the well or well site.18 According to Case, “the subject equipment
and services were incorporated into the same wells which [Case] filed and recorded
its liens against,” and “some of the equipment may have been consumed at wells. . .
.”19 This is not sufficient to create an issue of fact on whether the equipment sold to
PADCO by Case was incorporated into the well or facility on the well site or consumed
by the well. “[U]nsupported affidavits setting forth ‘ultimate or conclusory facts and
conclusions of law’ are         insufficient   to either support or          defeat a motion
for summary judgment.” Orthopedic & Sports Injury Clinic v. Wang Laboratories,
Inc. , 922 F.2d 220, 225 (5th Cir. 1991) (affirming summary judgment on a gross
negligence claim because the expert opinions for the plaintiff were conclusory and not
supported by sufficient facts); see also, Carpenter, 614 F.Supp.2d at 747 (“However,
mere conclusory allegations are not competent summary judgment evidence, and
such allegations are insufficient to defeat a motion for summary judgment. Finally, a
mere scintilla [of evidence] is not enough to defeat a motion for summary judgment.”).
         In summary, while the equipment that Case supplied to PADCO was
incorporated into the flowback units at PADCO’s yard (not at the well sites), the
uncontested facts establish that the flowback units were not “incorporated” into a


   15   See PADCO’s Statement of Uncontested Fact, ¶¶ 10 and 12 (ECF #30-3 and 31-3).
   16   Id., ¶¶ 13 and 24.
   17 See Case’s Response to PADCO’s Statement of Uncontested Fact, ¶ 11 (ECF #37-4); see also,

Thomas Affidavit, ¶ 28 (ECF #37-1).
   18   See Case’s Response to PADCO’s Statement of Uncontested Fact, ¶ 13 and 24 (ECF #37-4).
   19   See Thomas Affidavit, ¶¶ 29 and 35.

                                                17


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 17 of 29
well or facility at a well site or consumed by a well as required by § 4862(A)(6) because
they were rented to the operator and thus were only temporarily located at the well
site and used while flowback operations were conducted. Accordingly, Case cannot
obtain a lien pursuant to § 4862(A)(6) (or any other subsection, as the Court already
explained). This conclusion alone entitles PADCO to summary judgment on the
Louisiana liens, but there is another, independent basis for summary judgment as
will be discussed below.
      2.     Do Case’s Statements of Privilege Comply with LOWLA?
             a.     Relevant Provisions of LOWLA
      The Court next turns to PADCO’s contention that Case’s statements of
privilege are invalid under LOWLA. Under LOWLA, “a privilege ceases to have effect
against a third person [180] days after the last activity or event which gives rise to
the privilege unless . . . the claimant files a statement of privilege in the mortgage
records of the parish where the operating interest subject to the privilege is located.”
La. R.S. § 9:4865(A)(1). “Third person” is defined by LOWLA as “a person, including
a lessee or operator, who is not contractually bound to the claimant for the obligation
secured by a privilege or who has not expressly assumed the obligation.” La. R.S.
§ 9:4861(11). Thus, the sole purpose of recording a statement of privilege is to
maintain the effectiveness of the privilege as to third persons not contractually bound
to the claimant.
      LOWLA also provides the required contents of a statement of privilege:
             A. A statement of privilege must be in writing, signed by or
             on behalf of the claimant, and contain all of the following
             information:

                    (1) The name and address of the claimant.

                    (2) The amount and nature of the obligation for
                    which the privilege is claimed.

                    (3) The name and address of the person owing such
                    amount.

                    (4) The name of the operator of the well as shown by
                    the records of the commissioner of conservation.
                                           18


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 18 of 29
                     (5) A description of the operating interest upon
                     which the privilege is claimed, or of the well with
                     respect to which the operations giving rise to the
                     claimant's privilege were performed.

              B. (1) A well is adequately identified if the statement of
              privilege gives the name and serial or other identification
              number of the well and the name of the field where it is
              located as these are designated by the records of the
              commissioner of conservation.

                     (2) A notice is properly delivered to the operator if it
                     is delivered to the operator who is properly identified
                     in the statement of privilege.

                                            ***

              E. A statement of privilege is not invalid if it fails to contain
              all of the information required by Subsection A of this
              Section, but fairly apprises the recipient or person against
              whom the privilege is asserted of the privilege claimed and
              of the operating interest, hydrocarbons, or other property
              upon which the privilege is claimed.

La. R.S. § 9:4868. While Subsection A of § 9:4868 sets forth five items of information
that “must” be included in the statement of privilege, Subsection E of the statute
contains what is essentially a safe harbor, by providing the statement of privilege is
not invalid for failing to include all five items, as long as it “fairly apprises the
recipient or person against whom the privilege is asserted of the privilege claimed”
and of the “operating interest” or “property upon which the privilege is claimed.” Put
another way, the statement of privilege, at a minimum, must set forth (i) the identity
of the person against whom the privilege is asserted, (ii) the amount and nature of
the obligation for which the privilege is claimed, and (iii) the name of the well and
the serial or other identification number associated with that well, along with the
name of the field where the well is located. See, La. R.S. § 9:4868(A)(2), (4), and (5);
(B)(1) and (2).
              b.     Uncontested Facts and Analysis—Do Case’s Liens Fairly
                     Apprise Third Parties of the Privilege Claimed?


                                             19


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 19 of 29
       PADCO contends Case’s statements of privilege are invalid because they do
not “fairly apprise” the person against whom the privilege is asserted of the privilege
claimed. According to PADCO:

              The “amount and nature of the obligation” requires [Case]
              to list its parts and how those [parts] became
              “incorporated” into each well and the portion of [Case’s]
              overall $1.2 million claim that represents the price for
              those parts. The Liens are each in the amount of $1.2
              million, even though [Case] only alleges that $1.2 million
              is owed in toto by [PADCO]. To be valid, the Liens should
              have contained a description of which part(s) were
              incorporated into or consumed by each well and the price
              of the parts so used.20

       Case filed 25 statements of privilege in Louisiana against 25 separate wells. It
is undisputed by the parties that each of these statements of privilege are identical
except for the well or property description, and the identity of the operator of such
wells, as set forth in each. The relevant portions of the statements of privilege
provide:
              4. In connection with its business, CASE ENERGY
              SERVICES, LLC contracted to supply oilfield equipment
              and services including but not limited to furnishing labor,
              equipment, services and supplies in support of the
              development, exploration, maintenance and operations,
              including drilling, completion, testing and production of oil
              and gas wells to PADCO ENERGY SERVICES, LLC f/k/a
              PADCO, LLC, PADCO OIL FIELD SERVICES, LLC,
              PADCO OPERATING, LLC, PADCO PRESSURE
              CONTROL, LLC, and TRIBAL INDUSTRIES, LLC, which
              are operated as a single business enterprise for purposes of
              these matters.

              5. On multiple occasions, CASE ENERGY SERVICES, LLC,
              supplied oilfield equipment and services including but not
              limited to furnishing labor, equipment, services and
              supplies in support of the development, exploration,
              maintenance       and     operations, including   drilling,

    20 See PADCO’s Memorandum in Support of Motion for Partial Summary Judgement, pp. 8-9 (ECF

# 30-2).

                                             20


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 20 of 29
           completion, testing and production of oil and gas wells to
           PADCO ENERGY SERVICES, LLC f/k/a PADCO, LLC,
           PADCO OIL FIELD SERVICES, LLC, PADCO
           OPERATING, LLC, PADCO PRESSURE CONTROL, LLC,
           and TRIBAL INDUSTRIES, LLC, in connection with
           certain oil and gas lease[s], including specifically that
           certain lease upon which is located the well identified as the
           A Duran Estates 17-8 001 [#1H] Well, Serial No. 248584, Lincoln
           Parish, Louisiana [“the lease”] and the sum of the value of the
           equipment and services is more than one million, two hundred
           thousand dollars [$1,200,000.00], as reflected in the statements
           and invoices, together with supporting documentation, all which has
           been provided to the principals at PADCO ENERGY SERVICES,
           LLC f/k/a PADCO, LLC, PADCO OIL FIELD SERVICES, LLC,
           PADCO OPERATING, LLC, PADCO PRESSURE CONTROL,
           LLC, and TRIBAL INDUSTRIES, LLC.

           6. As of this date, the sums due and owing by PADCO
           ENERGY SERVICES, LLC f/k/a PADCO, LLC, PADCO
           OIL FIELD SERVICES, LLC, PADCO OPERATING, LLC,
           PADCO PRESSURE CONTROL, LLC, and TRIBAL
           INDUSTRIES, LLC, to CASE ENERGY SERVICES, LLC,
           exceed one million, two hundred thousand dollars
           [$1,200,000.00], as reflected in the statements and invoices,
           together with supporting documentation, all which has been
           provided to the principals at PADCO ENERGY SERVICES, LLC
           f/k/a PADCO, LLC, PADCO OIL FIELD SERVICES, LLC,
           PADCO OPERATING, LLC, PADCO PRESSURE CONTROL,
           LLC, and TRIBAL INDUSTRIES, LLC. These sums do not reflect
           the attorneys’ fees and costs that will be due if a collection lawsuit
           becomes necessary.

           7. At all relevant times hereto, the oilfield equipment and
           services, including but not limited to furnishing labor,
           equipment, services and supplies in support of the
           development, exploration, maintenance and operations,
           including drilling, completion, testing and production of oil
           and gas wells provided to PADCO ENERGY SERVICES,
           LLC f/k/a PADCO, LLC, PADCO OIL FIELD SERVICES,
           LLC, PADCO OPERATING, LLC, PADCO PRESSURE
           CONTROL, LLC, and TRIBAL INDUSTRIES, LLC, by
           CASE ENERGY SERVICES, LLC, were used for or in
           connection with the drilling, exploration, development
           and/or operation of oil and gas wells, as follows:

                  PARISH: Lincoln Parish, Louisiana.
                                            21


17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 21 of 29
                         FIELD: Terryville
                         WELL: A Dunn Estates 17-8 001 [#1H] Well, Serial No.
                         248584
                         API #: 17061212450000
                         OPERATOR: MRD OPERATING, LLC21

         The Court finds that Case’s statements of privilege fail to “fairly apprise” third
persons—the operators—of the privilege claimed for two primary reasons. First, the
amount claimed in each statement is grossly inflated. The Court notes that each of
the 25 Louisiana statements of privilege was asserted in the amount of “more than
one million, two hundred thousand dollars” for equipment and services that Case
allegedly supplied to PADCO not only on the well described in the statement, but also
elsewhere. Thus, each lien on its face sought to cover work that was not relevant to
the liened property, because Case asserted the full amount it was owed by PADCO in
each lien, when the undisputed facts show less than all equipment was incorporated
into a single flowback unit. Given that Case asserted this same amount in all 25 liens,
Case placed on the public records of Louisiana, statements of privilege totaling at
least $30,000,000.00 based on PADCO’s alleged failure to pay a total debt allegedly
worth a little more than $1,200,000.00. This is not sufficient to fairly apprise anyone
looking at the public record of the actual amount owed to Case for equipment
“incorporated” into the well or a facility located on the well site.
         Second, the statements of privilege do not describe the privilege claimed. As
noted above, the only privilege that Case could possibly have under LOWLA is under
§ 4862(A)(6), which requires the movables sold to PADCO to Case to be incorporated
into the well or a facility located on the well site or consumed in operations at the
well site. Case’s statements do not include the invoices which describe the movables
sold to PADCO. Nor do they include any other descriptions of the movables allegedly
incorporated into the well or consumed at the well site. Each Case lien only states




   21   See ECF # 30-7 (emphasis in original).

                                                 22


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 22 of 29
that Case provided “labor, equipment, services and supplies in support of the
development, exploration, maintenance, and operations . . . .”22
           Case claims LOWLA does not require more precision in its statements of
privilege. The Court disagrees. As noted above, LOWLA, in § 4868(E), sets forth the
bare minimum that must be included in the statement of privilege for it to be valid.
Although Case’s statements appear to comply with the requirement that the property
over which the privilege is claimed be described, they clearly do not fairly apprise the
third persons, i.e., the operators, of the equipment that was sold to PADCO, how that
equipment was incorporated into or consumed at the well site, or the precise cost of
the equipment allegedly incorporated into each well site.
           Simply put, the statements of privilege are invalid and subject to cancellation
on the public records because they do not satisfy the requirements of § 4868(E).

           3.      Case’s Louisiana Liens Are Invalid for Two Reasons.
           In short, PADCO is entitled to summary judgment declaring all 25 Louisiana
liens invalid as a matter of law because (i) the movables sold to Case by PADCO were
not “incorporated” into a well or facility located on the well site, or consumed in
operations at the well site, as required under La. R.S. § 9:4862(A)(6), and (ii) Case’s
statements of privilege do not “fairly apprise” third persons of the nature of the
privilege claimed, and the precise amount owed for the movable allegedly supplied to
each well as required under La. R.S. § 9:4868.
B.         The Texas Liens

           1.      The Texas Lien Framework
           In Texas, “[s]tatutory liens against mineral property are governed by Chapter
56 of the Texas Property Code. Tex. Prop. Code Ann. § 56.001, et. seq. In order to
secure a lien against mineral property, a lien claimant must file an affidavit with the
county clerk of the county in which the property is located. Id.” In re Reichmann
Petroleum Corp., 2009 WL 915280 (S.D. Tex. 2009), affirmed, 373 Fed. Appx. 497 (5th
Cir. 2010). “The purpose of [Chapter] 56 of the Property Code is not only to give a lien

     22   See ECF # 30-7.

                                             23


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 23 of 29
to a party who furnishes materials, supplies, or labor, but also to put third parties
who may want to acquire an interest in the properties at issue on notice of a claim for
debt and a lien to secure that debt.” Endeavor Energy Res., L.P. v. Staley, 569 S.W.3d
319, 325 (Tex. App. 2019) (citations omitted).
       “Texas courts have repeatedly noted that the mineral lien statute is ‘designed
to protect laborers and materialmen’ and should therefore be liberally construed.” In
re Heritage Consol., L.L.C., 765 F.3d 507, 511–12 (5th Cir. 2014) (citing Bandera
Drilling Co., Inc. v. Lavino, 824 S.W.2d 782, 784 (Tex. App.–Eastland 1992, no
writ); see also Youngstown Sheet & Tube Co. v. Lucey Prods. Co., 403 F.2d 135, 143
(5th Cir. 1968) (footnote omitted)). Liberal construction does not mean that a court
may ignore the plain language of a statute, however:
              In this context, giving “liberal construction” means “to give
              the language of a statutory provision, freely and
              consciously, its commonly, generally accepted meaning, to
              the end that the most comprehensive application thereof
              may be accorded, without doing violence to any of its
              terms.” Wesco Distrib., Inc. v. Westport Group, Inc., 150
              S.W.3d 553, 557 (Tex. App. 2004) (citing Maryland Cas. Co.
              v. Smith, 40 S.W.2d 913, 914 (Tex. Civ. App. 1931)).

              Here, reading the provisions of § 56.041 that a mineral lien
              claim must be enforced “in the same manner” as liens
              under Chapter 53 to include both the duties required
              of and the rights granted to mechanics’/materialmens’ lien
              claimants gives those provisions their most comprehensive
              application without nullifying or conflicting with other
              statutory provisions. See Wesco Distrib., 150 S.W.3d at 560
              (construction that deletes express provisions from statute
              does violence to its terms).

In re Cornerstone E & P Co., L.P., 435 B.R. 390, 416 (Bankr. N.D. Tex. 2010).
       Thus, the Court must begin with the plain language of the statute and may
only apply liberal construction where the statute is silent. The Court will focus on
two statutes: § 56.003, which defines the property subject to the lien, and § 56.022,
which sets out the requirements for the claimant’s affidavit in order to establish a
valid lien.


                                           24


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 24 of 29
      Section 56.003 provides, in relevant part:
            (a) The following property is subject to the lien:

                   (1) the material, machinery, and supplies furnished
                   or hauled by the lien claimant;

                   (2) the land, leasehold, oil or gas well, water well,
                   oil or gas pipeline and its right-of-way, and lease for
                   oil and gas purposes for which the labor was
                   performed or material, machinery, or supplies were
                   furnished or hauled, and the buildings and
                   appurtenances on this property;

                   (3) other material, machinery, and supplies used for
                   mineral activities and owned by the owner of the
                   property listed in Subdivision (2); and

                   (4) other wells and pipelines used in operations
                   related to oil, gas, and minerals and located on
                   property listed in Subdivision (2).

Id. (emphasis added)
      Section 56.022 provides:
            (a) A lien claimant’s affidavit must include:

                   (1) the name of the mineral property owner involved,
                   if known;

                   (2) the name and mailing address of the claimant;

                   (3) the dates of performance or furnishing;

                   (4) a description of the land, leasehold interest,
                   pipeline, or pipeline right-of-way involved;
                   and

                   (5) an itemized list of amounts claimed.

Tex. Prop. Code Ann. § 56.022(a) (emphasis added).

      2.    Do Case’s Texas Liens Adequately Set Forth the Amounts
            Claimed?
      For the same reasons set out above in connection with the Louisiana liens, the
Court concludes that Case failed to satisfy the requirement that it include “an

                                         25


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 25 of 29
itemized list of amounts claimed.” Not only did Case fail to include any itemization
or other explanation, but the amount asserted in each lien affidavit, $1,200,000.00,
included work relating to property unrelated to the liened property at issue. Indeed,
the lien affidavit even referred to the fact that the total amount referred to work
performed “in connection with certain oil and gas lease[s], including specifically that
certain lease upon which is located” the particular identified well. There is simply no
information provided from which a third party could determine the actual amount of
the lien to which Case might be entitled, or what that work might have entailed to
even determine whether Case was entitled to assert a lien at all. Not only that but
filing each lien in the amount of PADCO’s total alleged liability to Case grossly
overstated the amount of liability in the public record. The Court concludes that Case
failed to meet the statutory requirement that it file “an itemized list of amounts
claimed” under § 56.022(a)(5). This would be a sufficient basis to invalidate the liens
under Texas law, but it is not the only ground.

         3.      Do Case’s Texas Liens Adequately Describe the Property
                 Subject to the Lien?
         As noted above, all 35 of Case’s liens are essentially identical except for the
description of the property subject to the lien, and the identity of the operator or
operators of each well. As to the 10 Texas liens, Case described the property subject
to the lien solely by reference to a well name, as follows:
                 COUNTY: Robertson County, Texas
                 WELL: RL Dodds Jr. 03 Well, Robertson County, Texas
                 API #: 42-395-31599
                 OPERATOR: COVEY PARK OPERATING, LLC23

         Section 56.022(a)(4) requires a lien claimant to include in the lien affidavit “a
description of the land, leasehold interest, pipeline, or pipeline right-of-way involved.”
In Reichmann, the Southern District of Texas squarely addressed the issue of
precisely what constitutes a sufficient description, surveying the relevant case law.
The Court noted that although the Texas Supreme Court has not addressed the issue,


   23   See Case’s Supplemental Opposition, pp. 13-14 (emphasis in original).

                                                  26


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 26 of 29
the El Paso Court of Appeals did so in Trevor Rees–Jones, Trustee for Atkins
Petroleum Corp. v. Trevor Rees–Jones, Trustee for Apache Services, Inc., 799 S.W.2d
463 (Tex. App. 1990), and “found the following three different methods for describing
the lease were sufficient: (1) providing the date and place of recording of the oil and
gas lease in the county records, (2) providing the section, block, survey name, and
county for the lease, and (3) providing survey descriptions of the lease.” Reichmann,
2009 WL 915280, at *3 (citing Rees-Jones, 799 S.W.2d at 467). The Court noted that
the Rees-Jones court relied on three prior cases, In re Mid–America Petroleum, Inc.,
83 B.R. 937 (Bankr. N.D. Tex. 1988), Continental Supply Co. v. Gillespie, 269 S.W.
859 (Tex. Civ. 1925, no writ), and Youngstown Sheet & Tube Co. v. Lucey Products
Co., 403 F.2d 135 (5th Cir. 1968).
      Mid-America is particularly relevant to this case because, as the Reichmann
court summarized:
             the bankruptcy court considered whether certain Chapter
             56 mineral lien affidavits provided a sufficient property
             description and decided they did not. Mid–America, 83 B.R.
             at 941. The lien affidavits filed by Jimsco, Inc. and S & S
             Applicators, Inc. described the property as “Taylor–Link
             West S/A Unit, Taylor–Link West Field, Bakersfield, Pecos
             County, Texas.” Id. “The affidavit filed by SMC, Inc.
             described the property as MAP’s [Mid–America Petroleum,
             Inc.] leasehold interest with improvements held by MAP
             under an oil and gas lease granted by the University of
             Texas and then listed the property as certain university
             wells, Pecos County, Texas.” Id. The bankruptcy court
             stated in its opinion that the lien affidavit must contain “a
             description of the land or the lease” and concluded the lien
             affidavits were insufficient to adequately identify the
             property on which their lien was claimed because no legal
             description was given, and no reference was made to any
             lease on file which contained a legal description. Id. at 942.
             Citing to Boots Builders, Inc. v. Hobson Air Conditioning,
             Inc., 11 B.R. 635 (Bankr.N.D.Tex.1981), the Bankruptcy
             Court reasoned “that the leasehold on which the particular
             work was done and the materials furnished should be
             described with particularity so that a party familiar with
             the locality can identify the premises to the exclusion of
             others.” Mid–America, 83 B.R. at 491.

                                          27


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 27 of 29
Reichmann, 2009 WL 915280, at *4. Thus, simply identifying the unit at issue was
insufficient.
       In Youngstown, the Fifth Circuit held, under a predecessor statute to Chapter
56, that the following description of the leasehold was sufficient: “Lease dated
November 18, 1948, from P. L. Fuller, W. M. Fuller and Andrew P. Fuller, Lessors,
recorded in Volume 50, Page 239, Oil and Gas Lease Records, Scurry County, Texas,
and in Volume 51, Page 530, Deed Records of Kent County, Texas, insofar as said
lease covers Section 498, Block 97, H & T C RR Co.” 403 F.2d at 144. The Fifth Circuit
contrasted this description against the Gillespie decision, in which the state court
invalidated a lien based on the following description: “That the said drill pipe
material was * * * to be used in developing for oil, and producing oil from, certain
land, premises and leasehold of land in what is known as the Markham Oil Field, in
Matagorda County, Tex., the description of which land and mineral lease thereon is
not known to this affiant.” Id.
       The Reichmann court itself concluded that the lien affidavits before it “that
attach either a plat and a Texas Railroad Commission Form W-1 . . . provide an
adequate description of the applicable leases referenced in those documents and
therefore satisfy § 56.022(a)(4),” 2009 WL 915280, at *4, because “[t]he plats and
Form W–1s are created in the regular course of business by operators of oil and gas
leases as required by the Texas Railroad Commission.” Id. at *8.
       The Court has reviewed the relevant case law, including the cases cited by the
parties, and concludes that the Reichmann decision, which was affirmed by the Fifth
Circuit, is an accurate statement of the law. Although a valid mineral lien under
§ 56.003(a) will cover not only the “land” and “leasehold” but also the “oil or gas well”
on which the work was performed and “other wells and pipelines” located on the
property, in order to actually obtain the lien, § 56.022 requires the claimant to do
more than simply identify one well on the property that will be covered by the lien.
By its plain terms, § 56.022(a)(4) requires the claimant to include in the lien affidavit
“a description of the land, leasehold interest, pipeline, or pipeline right-of-way
involved,” and as the cases discussed above illustrate, that description has to be fairly

                                           28


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 28 of 29
exact. Tellingly, Case has not cited to a single decision under § 56.022 or its
predecessor statutes that has upheld a lien where the lien affidavit attempted to
identify a lease by referring only to a well. Indeed, the Mid-America decision, which
invalidated a lien because the lien affidavit only identified a unit in a particular field
and county, strongly suggests that identifying only a well is insufficient.
      Accordingly, the Court concludes that Case has failed to satisfy § 56.022(a)(4)’s
requirement that the lien affidavit include “a description of the land, leasehold
interest, pipeline, or pipeline right-of-way involved.” This provides a second,
independent basis for invalidating the Texas liens.

      4.     Case’s Texas Liens Are Invalid for Two Reasons.
      PADCO is entitled to summary judgment declaring all 10 Texas liens invalid
as a matter of law because (i) the liens do not include an itemized list of amounts
claimed as required by Tex. Prop. Code Ann. § 56.022(a)(5), and (ii) the liens do not
adequately describe the lease and other property interests subject to the lien a
required by Tex. Prop. Code Ann. § 56.022(a)(4).

                                    IV. Conclusion

      For the above reasons, the Court concludes that the Plaintiffs are entitled to
partial summary judgment declaring the 35 liens filed by Case in Louisiana and
Texas invalid. PADCO shall submit a proposed judgment in conformity with the
foregoing reasons within ten (10) days.




                                           29


 17-05002 - #73 File 11/08/19 Enter 11/08/19 12:58:55 Main Document Pg 29 of 29
